DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2019/038,037 filed 06/19/2019, which claims the benefit of the priority of US Provisional application 62/794,134 filed 01/18/2019 and 62/687,727 filed 06/20/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 1-3, 7, 12-14, 16, 18-21, 23, 25, 30-33 are being examined on the merits in this office action.
Claim Objections - Withdrawn
The objection of claim 25 is withdrawn in view of Applicants amendment to claim 25.
Claim Rejections - 35 USC § 112 - Withdrawn
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is withdrawn in view of Applicants amendment to claim 33.
Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 12-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0233014A1 (hereinafter “the ‘014 publication”) in view of Zheng et al. (Journal of Diabetes / 2018 Volume 11, Issue 1 / p. 32-45), Clemmensen et al. (Endocrinology. 2013 Nov; 154(11): 3978–3983), and  Lavigne et al. (Am. J. Physiol. Endocrinol. Metab. 278: E491–E500, 2000).

The ‘014 publication teaches an amino acid composition comprising leucine, cysteine, glutamine and arginine (abstract, claim 1 and [0060, 0063]) and further that the composition for use to improve glucose tolerance (claim 4, 14, 21, 27). ‘014 teaches that the composition have been found to be helpful in restoring healthy energy balance in humans and animals, aiding in weight management efforts, and for balancing blood sugar levels by way of assisting the body to make more efficient use of existing (i.e., endogenous) insulin (abstract). ‘014 further teaches that the composition increase in insulin sensitivity or insulin sensitivity promoter [0154]. The examiner notes that this part of the disclosure reads on improving/treating insulin resistance. ‘014 further teaches that the amino acids are L-α amino acids include leucine, arginine, asparagine, aspartic acid (also referred to as aspartate), cysteine, glutamic acid (also referred to as glutamate) [0060].
‘014 does not teach the addition of NAC in the composition.
Zheng teaches that treatment with N-Acetylcysteine (NAC) significantly reversed the glucose intolerance, fasting glucose concentrations (page 1, last 2 lines).
Furthermore, Clemmensen teaches that oral L-arginine improves glucose tolerance (title, abstract).
In addition, Lavigne et al. teach that cod and soy proteins contain a high levels of arginine, and leucine (page E493, left col. “results” section, line 1-1- and also Table 2). Lavigne further teaches that administration of the proteins improved fasting glucose tolerance and peripheral insulin sensitivity (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘014, Zheng, Clemmensen and Lavigne and arrive at a method of treating glucose tolerance that comprises administering a composition that comprises L-Leucine, L-Glutamine, L-Arginine and further that the composition also comprises N-Acetyl Cysteine as taught by Zheng because ‘014 teaches that the amino acid composition was effective for increasing insulin sensitivity [0154] and Clemmensen teaches that oral L-arginine improves glucose tolerance (title, abstract). It would also be obvious to add NAC in the composition of ‘014 because Zheng teaches that NAC significantly reversed the glucose intolerance, fasting glucose concentrations (page 1, last 2 lines). A person of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing such a method because ‘014 teaches that the amino acid composition was successful in improving glucose tolerance [0154] and further Clemmensen and Zheng teach that the amino acids L-arginine and NAC were effective in improving glucose tolerance respectively. In summary, a person of ordinary skill in the art who has read the references cited, would be motivated to try the composition of that includes the amino acids of ‘014 and further add NAC for treating insulin resistance and glucose tolerance. The limitations of claim 1 are therefore met.
Regarding claims 2 and 3, the instant composition has been rendered obvious by ‘014, Zheng and Clemmenson as disclosed above. ‘014 teaches that the composition have been found to be helpful in restoring healthy energy balance in humans and animals, aiding in weight management efforts, and for balancing blood sugar levels by way of assisting the body to make more efficient use of existing (i.e., endogenous) insulin (abstract). ‘014 further teaches that the composition increase in insulin sensitivity or insulin sensitivity promoter [0154]. In addition, ‘014 teaches that the composition affects homeostasis and metabolism and that homeostasis is affected by insulin resistance. The examiner notes that this part of the disclosure reads on improving/treating insulin resistance. In addition, Lavigne teaches that administration of proteins that contain high concentration of the claimed amino acids helped with insulin resistance. The disclosures render obvious the instant claims.
Regarding claim 7, ‘014 publication teaches an amino acid composition comprising leucine, cysteine, glutamine and arginine (abstract, claim 1 and [0060, 0063]) and further that the composition for use to improve glucose tolerance (claim 4, 14, 21, 27). This reads on the subject having an impaired glucose tolerance.
Regarding claims 12-14, and 16, ‘014 teaches an amino acid composition comprising leucine, cysteine, glutamine and arginine (abstract, claim 1 and [0060, 0063]) and further that the composition for use to improve glucose tolerance (claim 4, 14, 21, 27). With regards to the limitation of improving glucose tolerance in subjects with cancer, dementia or SSIR, examiner notes that ‘014 teaches improving glucose tolerance in subjects and does not specify whether the subject has any underlying condition. There is therefore an expectation that the composition of ‘014 will improve glucose tolerance regardless of the condition of the subject. In addition, ‘909 teaches that the instant composition was used in subjects with a variety of diseases, conditions, and symptoms that associated with a deficiency of an amino acid [0056]. Indeed, this includes the instant conditions recited in claims 12-14 and 16 such as cancer, Alzheimer’s and SSIR rendering obvious the instant claims.
Regarding claim 18, ‘014 teaches that the composition comprises isoleucine and valine (claim 1). ‘014 further teaches that the amino acids are L-α amino acids include leucine, arginine, asparagine, aspartic acid (also referred to as aspartate), cysteine, glutamic acid (also referred to as glutamate), isoleucine and valine [0060]. One of ordinary skill in the art would be motivated to use L-isoleucine and L-valine in the composition.
Regarding claim 19, ‘014 teaches that the composition comprises Phenylalanine, Threonine and Histidine (claim 1). ‘014 further teaches that the amino acids are L-α amino acids include leucine, arginine, asparagine, aspartic acid (also referred to as aspartate), cysteine, glutamic acid (also referred to as glutamate), isoleucine, phenylalanine, histidine and valine [0060].

Claims 20-21, 23, 25, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0233014A1 (hereinafter “the ‘014 publication”) in view of Zheng et al. (Journal of Diabetes / 2018 Volume 11, Issue 1 / p. 32-45), Clemmensen et al. (Endocrinology. 2013 Nov; 154(11): 3978–3983), Lavigne et al. (Am. J. Physiol. Endocrinol. Metab. 278: E491–E500, 2000), as applied to claims 1-3, 7, 12-14, 16, and 18-19 above and further in view of US 2007/0286909A1 (hereinafter “the ‘909 publication”).
The teachings of ‘014, Zheng, Clemmenson and Lavigne are disclosed above and incorporated herein by reference.
‘014 does not teach the % wt of the amino acids as recited in claims 20 and 21.
The ‘909 publication teaches a composition comprising L-Leucine, L-Glutamine, L-Arginine and further that the composition also comprises N-Acetyl Cysteine (claim 1, 15 -16, 27 and [0045, 0060]). ‘909 further teaches that the composition for use to supplement the nutrition of a subject [0008]. ‘909 teaches that the composition provides amino acids that can be selectively supplemented to offset deficiencies and provide specific health benefits [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘014, Zheng, Clemmensen, Lavigne and ‘909 and prepare a method of treating glucose tolerance that comprises administering a composition that comprises L-Leucine, L-Glutamine, L-Arginine and further that the composition also comprises N-Acetyl Cysteine as taught by Zheng  and include the amino acids in the ratios of ‘909 because ‘014 teaches that the amino acid composition was effective for increasing insulin sensitivity [0154] and ‘909 teaches that the composition can be selectively supplemented to offset deficiencies and provide specific health benefits [0004]. A person of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing such a method using the amino acid ratios of ‘909 because ‘909 teaches that  ‘014 teaches that the amino acid composition can be used in methods for treating a human afflicted by a variety of diseases, conditions, and symptoms that associated with a deficiency of an amino acid [0056].
Regarding claim 20, ‘909 teaches that the composition comprises L-leucine at % weight 3-5%, L-Glutamine 4-6%, L-Arginine 2-4% and L-Cysteine 2.5-4.5% (as N-Acetyl Cysteine) (claim 15. This at most 19.5% and is more than the % weight of L-Threonine which is 3-5%.
Regarding claim 21, the composition of ‘909 teaches does not comprise any peptide. Therefore, the limitation of claim 21 is met.
Regarding claim 23, ‘909 teaches that the composition comprises L-Valine 5-7% , L-Tryptophan 5-7%, L-Methionine 4-6% or L-Cysteine 2.5-4.5% (claim 15). Any one of the amino acid is at less than 10% of the total weight of the composition, which reads on the claim.
Regarding claim 25, ‘909 teaches that the composition comprises leucine, arginine, glutamine and NAC at an amount of 30-40mg, 20-30mg, 35-40mg and 25-35mg (claim 27). Example 1 of ‘909 discloses several amounts of the composition that read on the instant ratios (Example 1 at [0060]).
Regarding claim 30, ‘909 teaches that the composition comprises L-Leucine, L-Glutamine, L-Arginine and further that the composition also comprises N-Acetyl Cysteine (claim 1, 15 -16, 27 and [0045, 0060]).
Regarding claim 31, ‘909 teaches that the composition comprises a pharmaceutically acceptable carrier (claims 15, 24, 27 and 29).
Regarding claim 32, ‘909 teaches that the composition is in form of a dietary supplement [0002].
Regarding claim 33, ‘909 does not teach that the glucose tolerance is associated with a liver condition or disorder, type 2 diabetes, obesity, metabolic syndrome, or a high BMI hence meeting the limitations of claim 33.

Response to Arguments
Applicant’s arguments, see Applicants arguments filed 06/10/2022, with respect to the rejection(s) of claim(s) 1-3, 7, 12-14, 16, 18-21, 23, 25, 30-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zheng and Clemmenson.

Conclusion
Due to the new grounds of rejection, this action is Non-Final.
Claims 1-3, 7, 12-14, 16, 18-21, 23, 25, 30-33 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615